Case 1:18-cv-00802-CFC-SRF Document 85 Filed 05/27/20 Page 1 of 2 PageID #: 1008




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELA WARE

      HIP, INC.,                         )
                                         )
                     Plaintiff,          )
                                         )
                V.                       )         Civil Action No. 18-802-CFC
                                         )
      HORMEL FOODS                       )
      CORPORATION,                       )
                                         )
                     Defendant.          )




                             MEMORANDUM ORDER

      Pending before the Court are Defendant Hormel Foods Corporation's

Objections to The Magistrate Judge's Order Dated March 31, 2020 (D.I. 75).

      In her March 31 st oral order, the Magistrate Judge denied Hormel's request

for an order to compel Plaintiff HIP, Inc. to produce certain documents HIP had

provided to third-party Marlen International.

      "Pursuant to 28 U.S.C. § 636(b )(1 )(A) and Federal Rule of Civil Procedure

72(a), non-dispositive pre-trial rulings made by magistrate judges on referred

matters should only be set aside if clearly erroneous or contrary to law." Masimo

Corp. v. Philips Electronics North America Corporation, 2010 WI 2836379, at* 1

(D. Del. July 15, 2010). "A finding is clearly erroneous if the determination "(1) is

completely devoid of minimum evidentiary support displaying some hue of
Case 1:18-cv-00802-CFC-SRF Document 85 Filed 05/27/20 Page 2 of 2 PageID #: 1009




credibility, or (2) bears no rational relationship to the supportive evidentiary data ..

." Id. (quoting Haines v. Liggett Group Inc., 975 F.2d 81, 92 (3d Cir.1992)).

        Applying this standard to the Magistrate Judge's Order, the Court finds no

error in her decision. The Magistrate Judge thoughtfully addressed the arguments

raised by Hormel in support of its motion to compel. The Court is persuaded by

the Magistrate Judge's conclusions that the documents in question are protected

from discovery under the common interest doctrine and HIP did not waive any

privilege.

        NOW THEREFORE, IT IS HEREBY ORDERED that Defendant Hormel

Foods Corporation's Objections to The Magistrate Judge's Order Dated March 31,

2020 (D.I. 75) are OVERRULED .




.f: 2 '?, · .2,-0
Date
